Civil action to recover damages for alleged breach of contract in removing spur track running from defendant's main line to plaintiff's premises in the town of Morganton, brought under authority of Parrott v. R.R., 165 N.C. 295, 81 S.E. 348.
From a judgment of nonsuit entered at the close of plaintiff's evidence, he appeals, assigning errors. *Page 852 
The Court being evenly divided in opinion, Clarkson, J., taking no part in the consideration or decision of the case, the judgment of the Superior Court stands affirmed in accordance with the general practice of appellate courts, without becoming a precedent. Nebel v. Nebel, 201 N.C. 840;Durham v. Lloyd, 200 N.C. 803, 157 S.E. 136.
Affirmed.